office_of_chief_counsel internal_revenue_service memorandum number release date cc pa gsemasek gl-149415-13 uilc date date to kristen i nygren attorney small_business self-employed from blaise g dusenberry senior technician reviewer procedure administration subject penalty for aiding_and_abetting understatements of income_tax this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend p s --------------------------------- ------------------------------------------- issue whether p is liable for the sec_6701 penalty for aiding_and_abetting understatements of tax_liability for returns on which his clients claimed incorrect depreciation_deductions in accordance with a written s which had been furnished by p conclusion yes when p furnished to clients a s that mischaracterized components of 39-year depreciable_property as property with a shorter useful_life eg 5-year_property p aided in the preparation or presentation of the returns of clients who understated tax_liability through claiming excessive deductions for depreciation p knew that the s would be used in connection with a material matter under the internal revenue laws and that when gl-149415-13 his client relied upon such study to claim a depreciation deduction this would result in the client understating tax_liability consequently there is a dollar_figure penalty for each client’s return that understated tax_liability by virtue of claiming excessive_depreciation deductions based on the s facts p is a tax consultant-engineer who furnishes an analysis of a taxpayer’s assets in order to determine the classification of articles of property for purposes of depreciation_deductions for a fee p analyzes a taxpayer’s assets and prepares a s which is aimed at identifying assets among a taxpayer’s property that could be classified as tangible_personal_property and other tangible_property sec_1245 property and land improvements the s re-characterizes components of 39-year depreciable_property eg a building to 5-year 7-year or 15-year depreciable_property the result of the s which p specially prepares based on the particular types of assets owned or used by the taxpayer details the cost of each component of a building new or otherwise and the number of years it can be depreciated on the taxpayer’s returns p does not prepare returns or furnish the irs with copies of the s rather p furnishes the completed s to his clients who use them in preparing form sec_1040 or forms the irs determined that the s incorrectly reclassifies property in order to accelerate or front-load depreciation_deductions during the first years the property is placed_in_service thereby creating larger tax losses for p’s clients the irs considers the portions of the s categorizing certain structural_components as year property to be the most egregious misrepresentations concerning the classification of property for tax purposes you requested our views on whether p is liable for a dollar_figure penalty for each taxpayer’s return upon which an excessive_depreciation deduction was claimed as a consequence of following the conclusions in the s law and analysis sec_6701 imposes a penalty on a person who aids or abets another person in the understatement of that person’s tax_liability it states any person- who aids or assists in procures or advises with respect to the preparation or presentation of any portion of a return affidavit claim or other document who knows or has reason to believe that such portion will be used in connection with any material matter arising under the internal revenue laws and who knows that such portion if so used would result in an understatement of the liability for tax of another person sec_168 includes classifications of property for purposes of determining depreciation_deductions gl-149415-13 shall pay a penalty with respect to each such document in the amount determined under subsection b the penalty amount under subsection b is dollar_figure and if the return affidavit claim or other document pertains to the tax_liability of corporation the amount is dollar_figure the extent to which a person may be liable for the penalty is limited by sec_6701 which reads if any person is subject_to a penalty under subsection a with respect to any document relating to any taxpayer for any taxable_period or where there is no taxable_period any taxable_event such person shall not be subject_to a penalty under subsection a with respect to any other document relating to such taxpayer for such taxable_period or event the structure of sec_6701 requires the service to identify what documents the person liable for the penalty helped prepare or present and which also meet the criteria set out in sec_6701 and 977_f2d_1318 9th cir sec_6701 requires that the person or entity to be penalized must aid or assist in procure or advise with respect to the preparation or presentation of any portion of a return affidavit claim or other document mitchell f 2d pincite the penalty for aiding_and_abetting an understatement_of_tax liability is imposed with respect to each document identified in sec_6701 that further meets the criteria under paragraphs and of subsection a mitchell f 2d pincite berger v united_states u s dist lexis d conn the statute plainly imposes a penalty as to each document through which the plaintiff aided or assisted in the understatement of a tax_liability s the written s satisfy the elements of a sec_6701 penalty p prepared and furnished to each of his clients a detailed s consequently the s fall within the requirements of sec_6701 the s also meet the criteria of sec_6701 and p knew that they would be used in connection with the preparation of individual and corporate tax returns thus p knew or had reason to believe that his clients both individual and corporate taxpayers would use the s as guidance in claiming depreciation_deductions on returns a material matter under the internal revenue laws and that the s would if so used result in understatements of tax_liability of other persons thus each s is a document that supports a penalty in an amount determined under sec_6701 to the extent the s related to the tax_liability of a corporation the penalty amount is dollar_figure per s furnished for s furnished to taxpayers other than corporations the penalty equals dollar_figure per s furnished sec_6701 note that the service would also need to comply with sec_6751 before assessing the sec_6701 penalty the immediate supervisor of the revenue_agent who initially recommended pursuing the penalty would need to approve the penalty in writing gl-149415-13 returns of individuals and corporations you also asked whether p is liable for a dollar_figure penalty for each of the five years a client used the s to prepare his tax_return and claim an excessive_depreciation deduction this raises the question of whether p aided or assisted in the preparation or presentation of his client’s tax returns each of p’s clients had to file a form_1040 or with the irs in order to claim a deduction for depreciation p aided or assisted in the preparation of each individual or corporate tax_return upon which a client claimed a depreciation deduction in an incorrect amount by virtue of misclassifying personal or real_property in accordance with the s the purpose behind p’s review analysis and classification of a client’s articles of property was to assist his client in preparing and filing a tax_return that included a depreciation deduction exceeding the allowable_amount under the code and thereby understating taxable_income by furnishing a s to a client that classified certain real_property as personal_property with purported useful_life of only years p aided or assisted his clients in the preparation of incorrect returns for different tax periods as a result he is liable for one penalty for each of the years for which a return was filed with the irs claiming an excessive deduction for depreciation in regard to p’s individual clients the penalty on p would be dollar_figure dollar_figure for each of the understatements reflected in separate tax returns and for corporate clients the penalty is dollar_figure per return these facts are analogous to those in mitchell in which a tax_shelter_organizer reviewed and signed tax returns for an s_corporation and k-1 forms for each of the shareholders which showed their purported shares of deductions and credits although mitchell clearly aided in the preparation or presentation of the s_corporation returns the court found that sec_6701 was satisfied with respect to other documents as well mitchell’s aiding also pertains to portions of all investors’ individual tax returns because each investor incorporates the tax information contained on the form k-1 supplied by mitchell into his or her u s individual tax returns thus mitchell aided in the preparation or presentation of documents that relate to the returns of persons mitchell f 2d pincite just like the investors in mitchell every client of p incorporated onto his or its tax_return a claim for a depreciation deduction that was directly tied to the misclassified property included in the s p aided in the preparation or presentation of the tax returns of his clients an individual taxpayer receiving net profits loss from a trade_or_business can claim a deduction for depreciation on schedule c and a taxpayer who receives net rental income may claim a depreciation deduction on schedule e form_1040 schedule c part ii line13 schedule e line the returns of corporate taxpayers include spaces upon which the taxpayer can claim depreciation deduction u s_corporation income_tax return form_1120 line u s income_tax return for an s_corporation form_1120s line14 gl-149415-13 the opinion in berger v united_states supra is distinguishable from the present case in berger the government sought to impose a penalty under sec_6701 based solely upon the plaintiff’s filing of false forms application_for determination for employee_benefit_plan with the irs each form related to a separate corporation that claimed tax benefits for more than one year in reliance on a false form_5300 the court held that the sec_6701 penalty was limited by the number of false forms prepared and was not calculated by the number of tax years affected berger u s dist lexis pincite that case is distinguishable from p’s conduct because the government did not argue in berger that the plaintiff had aided or assisted with respect to the preparation or presentation of the corporate returns that claimed tax benefits in reliance on the forms t he conduct allegedly warranting imposition of a sec_6701 penalty was the plaintiff’s alleged falsification of the forms id you also raised the question of whether sec_6701 quoted above applies to the facts presented here that provision precludes the irs from imposing separate sec_6701 penalties for multiple documents in the same year involving the same taxpayer 924_f2d_785 8th cir the court_of_appeals for the eighth circuit ruled that an individual who prepared returns for taxable_year with understatements of tax attributable to non-allowable investment tax_credits was subject_to the sec_6701 penalty on each of the returns but not for the carry-over returns prepared for subsequent tax years id pincite in 705_fsupp_434 n d ill the irs assessed a sec_6701 penalty against an individual for each return he prepared for taxable_year containing an incorrect investment_tax_credit and also one or more penalties for every application_for tentative refund form filed on behalf a client for an earlier or subsequent tax_year the district_court held that the irs violated sec_6701 by imposing additional penalties based on the form sec_1045 because they related to the year f_supp pincite here because the tax returns and relevant schedules of p’s clients do not claim credits or deductions that are carried over from a previous taxable_year neither emanuel nor mattingly controls the above interpretation is also consistent with sec_6701 because p will not be subjected to multiple penalties for a given client for a single taxable_period the legislative_history to sec_6701 states that the penalty was intended to apply as a civil counterpart to the criminal_penalty on aiding or assisting in the preparation or presentation of false or fraudulent_returns or other documents s rep no pincite sec_7206 is the criminal_penalty applicable to a person who willfully aids or assists in or procures counsels or advises the preparation or presentation of a return affidavit claim or other document this language is virtually the same as in sec_6701 courts have applied the criminal_penalty to all participants in a the preparer filed the form sec_1045 for those of his clients who did not use up entirely the purported investment_tax_credit in year gl-149415-13 scheme which results in the filing of a false return whether or not those parties actually prepare it 848_f2d_785 7th cir likewise sec_6701 is the civil counterpart applicable to p in connection with furnishing the s to his clients and for assisting in the preparation of tax returns reflecting understatements of tax case development hazards and other considerations gl-149415-13 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
